Case 1:19-cr-10104-ADB Document 268-3 Filed 09/11/20 Page 1 of 2

 

May 22,2020

The Honorable Allison D. Burroughs

United States District Judge

United States District Court for District of Massachusetts
MoakleyFederal Courthouse

Boston ma,02210

Re: Diovanni Carter

Dear Judge Burroughs:

My name is Tanairis Pereyra | am one of Diovanni’s Best Friends and | live in Dorchester
Massachusetts. | am employed as a Recovery Specialist for Casa Esperanza Part-time located in Roxbury,
Massachusetts and | am also employed at Brigham and women's Hospital as a PCA Full-time located in
Boston, Massachusetts.

| have known Diovanni for about 7-8 years now and | know him to be an industrious and hardworking,
lovable father and also a family man | would know because he loves my kids as if they were his own, my kids,
they look up to him as he was a hero who is community-minded and other-centered. He has worked hard in the
past few years that | have known him, He was working construction and doing some morning courses at

MassHire Boston Career Center myself and Diovanni would make plans to go to church.

Diovanni and | spoke a lot about our childhood. He did not have a safe childhood nor a place to call
home. After all, he was unsafe as a child because he's the relationship with his parents was not a positive one.
Regardless of his childhood he is a loving father of two handsome boys that he took care of all day when his
child's mother was working or wanted to go out. | would help him watch over the kids with him and we sat and

spoke a lot about his wants and needs for his children's future.

When | speak with Diovanni he is constantly talking to about his kids and how proud he is to be they’re
father, He also explained to me that he lucky to have his grandmother to help out with the kids and he is very
much concerned for his oldest son because he was having behavior issues due to Diovannis absents.

Diovanni is very grateful he has a strong support system such as his grandmother Nancy.

EXHIBIT 3
Case 1:19-cr-10104-ADB Document 268-3 Filed 09/11/20 Page 2 of 2

Your Honor | am asking that you please impose a lenient sentence on Diovanni my reasons for asking
for a lenient sentence for my best friend Diovanni is because he had Suffer emotional abuse from his parents
That appear to have a psychological issue, besides, that he has worked hard to try to get into counseling and
keeping up with his mental health due to PTSD your honor | am also asking you to impose a lenient sentence
on for the following reason so that he can return to society and return into a skill-based program so that he can
develop some life skills to financial support himself and his children. Diovanni has an interest in becoming an
electrician and plans to enroll in Martin's electrician School in Norwood Massachusetts although he's had some
familiarities with construction. After this legal issue is over Diovanni needs to come home so that he can

provide guidance to his children and prevent involvement in the criminal system.

Sincerely,

Tanairis Pereyra
